PER CURIAM.
Defendant has appealed a final judgment in favor of plaintiff rendered in a nonjury case in which plaintiff was awarded a money judgment in the sum of $10,000.00.
The action is one at law based upon a contract of employment by which plaintiff claimed severance pay due him as a result of his discharge as an employee of defendant corporation. The sole defense to the action interposed by defendant was that during the course of his employment plaintiff committed acts which created a conflict of interest that resulted in his discharge, and that because of such action on his part he is precluded from asserting a right to the severance pay provided in his contract of employment.
The only question presented for our determination is whether the trial court misconceived the legal effect of the evidence and disregarded established principles of law when it found that defendant had failed to establish that plaintiff was guilty of acts constituting a conflict of interest during the period of his employment. Upon a careful consideration of the record we find and so hold that appellant has failed to clearly demonstrate that the trial court erred in reaching the conclusion upon which it based its final judgment.1 The final judgment is accordingly affirmed.
WIGGINTON, C, J., and CARROLL, DONALD K., and RAWLS, JJ., concur.

. Global Aero Service, Inc. v. Lloyd Aero Boliviano, S. A. (Fla.App.1963), 157 So. 2d 708; Kreedian v. BCK Land, Inc. (Fla.App.1962), 145 So.2d 550.